Citation Nr: 0310767	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1963 to August 1966.  He died in August 1999.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied her claim for service 
connection for cause of death.  The RO also denied her claims 
for accrued benefits and Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  But she only appealed to the 
Board for service connection for cause of death, so this is 
the only issue on appeal.

After receiving additional evidence concerning the case, 
including a medical opinion, a supplemental statement of the 
case (SSOC) was issued in July 2002.

In October 2002, the appellant, accompanied by her 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO in Milwaukee, Wisconsin.  A transcript of that hearing 
is of record.  

During that hearing, and in a more recent statement from the 
representative in May 2003, an additional issue was raised 
concerning the appellant's possible entitlement to dependency 
and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C. § 1318.  Note, however, that the 
particular theory of entitlement alleged ("hypothetical" 
entitlement) is no longer a valid basis of recovery following 
a recent precedent decision of the U.S. Court of Appeals for 
the Federal Circuit.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  So if the appellant wants 
to pursue another, alternative, basis of entitlement to 
§ 1318 DIC, then she must do so through the RO since this 
issue is not currently before the Board.  See 38 C.F.R. 
§ 20.200 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in August 1999, at the age of 53; the 
immediate cause of death was reported on the Certificate of 
Death as pulmonary embolism, with onset just minutes before 
death.  Listed as other significant conditions, contributing 
to death but not resulting in the underlying cause of death, 
were an old myocardial infarction (heart attack) due to 
coronary artery disease.  No autopsy was performed.  

3.  At the time of his death, service connection was 
established only for 
post-traumatic stress disorder (PTSD)-rated as 10 percent 
disabling effective from December 1994.  

4.  The medical evidence of record does not show the 
veteran's fatal pulmonary embolism and coronary artery 
disease were manifested during his active military service or 
even for decades after it ended; they also are not otherwise 
shown to be causally or etiologically related to his military 
service.

5.  There also is no competent medical evidence of record 
establishing a nexus or link between the veteran's fatal 
pulmonary embolism and coronary artery disease and his 
service-connected PTSD.



6.  There is no competent medical evidence of record showing 
that a service-connected disability was the immediate or 
underlying cause of the veteran's death; nor is there 
competent medical evidence of record showing that a service-
connected disability contributed substantially or materially 
to cause death or otherwise combined, aided, or lent 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  Neither the veteran's fatal pulmonary embolism nor his 
coronary artery disease was due to a disease or injury that 
he incurred or aggravated during his active military service, 
and these fatal conditions also may not be presumed to have 
been so incurred; furthermore, they were not proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  It provides new statutory requirements regarding 
notice to a claimant and his or her representative 
and specified duties to assist in the development of their 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Here, though, all required notice and development has been 
completed.  Specifically, the September 2000 statement of the 
case (SOC), and the July 2002 SSOC satisfy the requirement of 
§ 5103(a) of the new statute in that they clearly notify the 
appellant of the evidence necessary to substantiate her 
claim.  Also, in a letter dated in October 1999, the 
appellant was advised of the type of evidence that would 
substantiate her claim.  And she was informed of what 
evidence she was responsible for obtaining, herself, and what 
evidence VA would obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  
An examination/opinion is deemed "necessary" if the evidence 
of record (lay or medical) does not contain sufficient 
information for VA to make an informed decision concerning 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  But VA already has obtained a medical 
opinion from a specialist concerning whether there was a 
causal or etiological relationship between the veteran's 
service in the military, including his service-connected 
PTSD, and his eventual death.  And the September 2001 report 
of the reviewing physician is of record and was considered by 
the Board in rendering this decision.  So all preliminary 
notice and development required by the VCAA has been 
completed, and the appellant does not contend otherwise.  
Accordingly, the Board will proceed to address the merits of 
her appeal.


II.  Factual background

The veteran died in August 1999, at the age of 53.  His 
certificate of death shows that he died from pulmonary 
embolism, with onset just minutes before his death.  Also 
listed as other significant conditions, contributing to death 
but not resulting in the underlying cause of death, were an 
old myocardial infarction (heart attack) due to coronary 
artery disease.  An autopsy was not performed.

At the time of the veteran's death, service connection was 
established only for PTSD, rated as 10 percent disabling 
effective from December 1994.

The veteran's service medical records are entirely negative 
with respect to any findings or diagnoses of a lung disorder, 
to include pulmonary embolism, or coronary artery disease.  
The records show that the veteran was seen in November 1964, 
at which time it was determined that he was immature with 
some sociopathic trends.  A chest x-ray taken at that time 
was negative.  

Post service medical records dated in the late 1970's and 
1980's, including VA as well as private treatment reports, 
reflect treatment predominantly for a psychiatric disorder, 
variously diagnosed.  These records indicate that the veteran 
was admitted to an emergency room in March 1988 with 
complaints of crushing substernal chest pressure; he denied 
shortness of breath.  He was reportedly diaphoretic.  It was 
noted that the veteran had a history of hypertension, 
positive elevated cholesterol, a positive family history of 
cardiac disease, and a positive smoking history of 2 packs 
per day for the past 20 years.  He underwent cardiac 
catheterization and symptom limited stress test.  The 
pertinent diagnoses were status post inferior wall myocardial 
infarction (MI); status post streptokinase administration; 
and status post catheterization.  

Medical evidence of record in the 1980's and 1990's, 
including VA as well as private treatment reports, reflect 
continued evaluation and treatment for several disabilities, 
including a psychiatric disorder, including PTSD, 
hypertension, coronary artery disease, status post MI in 
1988, fibromyalgia with chronic pain, degenerative joint 
disease, hypercholesterolemia, and history of sinusitis.  
The records indicate that the veteran was incarcerated in 
1990, where he continued to receive ongoing evaluation and 
therapy for his psychiatric disorder.  A progress note dated 
in May 1995 reported that the veteran had been having some 
medical problems such as physical pain, and also had some 
complaints which mimiqued anginal problems, for which he was 
taking Nitroglycerin.  The consulting psychiatrist stated 
that the veteran suffered from schizophrenia and PTSD along 
with some physical problems such as angina and fibromyalgia.  
A VA examination, conducted in September 1997, consists of an 
evaluation of the veteran's psychiatric disorder.  It was 
noted that medical history was significant for 
coronary artery disease with a history of three MIs.  

Of record is a psychiatric report, dated in May 1998, 
indicating that the veteran was seen for medication check; 
during the interview, the veteran reported that he went 
through "ninety Nitros since April 15th."  The veteran 
referred to his serious cardiac condition.  He wondered 
whether the pain in his chest was secondary to panic attacks 
or coronary artery disease.  The examiner stated that, given 
that the veteran gets relief from the episodes with 
nitroglycerin, it tips the balance in favor of cardiac 
disease.  

During a VA examination in December 1998, the veteran 
reported past use of illicit substances for "self-
medication," associated with a subsequently diagnosed 
psychiatric disorder.  The veteran alleged that he was 
"extra anxious" this time of the year since it was the 
anniversary of his assault in the shower.  He stated that his 
very small cell was the same size as the shower, and that 
living there "freaked him out."  This was particularly the 
case when he awakened around 2:30 AM, usually in a startled 
state, feeling trapped with no place to hide.  He then 
experienced strong feelings of dread and anticipatory 
anxiety, feeling as if something terrible is about to happen; 
this was accompanied by feelings of helplessness.  He stated 
that his heart then began to pound fiercely and that he would 
take a Nitro.  The veteran reported that he had a heart 
condition.  Following a VA examination in August 1995, the 
examiner reported the following assessment: PTSD, 
delayed onset, chronic; alcohol abuse disorder by history; 
substance abuse disorder by history; borderline personality 
disorder with depressive features and depersonalization 
states; and severe coronary artery disease with angina.  

In an incident report dated in March 1999, it was noted that 
the veteran was moved from unit to another for the protection 
of staff, other inmates and himself.  The veteran indicated 
that he was not on medication for his PTSD; he stated that he 
stopped taking Risperidone in February 1999 due to the side 
effect of angina.  He reported recurrent distressing dreams 
of his trauma and felt and acted as if the trauma were 
reoccurring.  The veteran reported other symptoms.  The 
attending psychologist noted that the veteran appeared to 
realize that he was capable of acting on "automatic pilot" 
in self-defense if reliving his trauma.  It was also reported 
that he needed treatment for his and other's protection from 
his actions that could result from PTSD if he remained 
untreated.  



Treatment reports dated from October 1998 to May 1999 reflect 
that the veteran received clinical attention and treatment 
for complaints of chest pain.  During an initial evaluation 
in May 1999, it was noted that the veteran had moderate 
ventricular wall dysfunction shown on previous stress tests.  
It was noted that the night prior to his visit, the veteran 
had chest pain that awakened him concurrent with a 
"flashback" secondary to PTSD.  It was also noted that the 
veteran was an inmate at the Wisconsin Resource Center with 
care centered on his psychiatric problem.  He arrived at the 
emergency room pain free and remained pain free throughout 
the day.  He received medication.  The impression was angina, 
anxiety, and history of PTSD.  It was recommended that the 
veteran continue taking his Nitroglycerin, and that he stop 
smoking.  

The terminal hospital report shows that the veteran was 
transferred from the Wisconsin Resource Center on August 29, 
1999, for evaluation of initial loss of consciousness.  
Reportedly, he was up and taking a shower and collapsed.  
Initially, the veteran had rather low oxygen saturations and 
a blood pressure that was 102/92 and pulse rate of 88 
reported.  While awaiting for an ambulance transport, the 
veteran went PNB and CPR was started; it was noted that he 
had refused to take his medications and fluids over the past 
week and a half.  Upon arriving at the hospital, the veteran 
was intubated and a peripheral IV was established.  During 
their resuscitation, the veteran was given several 
medications; it was noted that he had some episodes of V fib 
and he was defibrillated as well.  On examination, it was 
noted that the veteran had symmetric breath sounds with 
auscultation while he was being manually ventilated.  His 
abdomen seemed soft.  It was not distended.  Heart tones were 
absent.  The veteran had no peripheral edema; he did appear 
to have some abrasions and mild puffiness of the hands, 
bilaterally.  The veteran was initially given a 3 mg dose of 
epinephrine as well as an amp of Lidocaine intravenously 
while CPR was performed.  After a review of the veteran's 
records, it was determined that he initially became PNB at 2 
o'clock and, therefore, it had been close to one hour of 
resuscitation efforts.  On the monitor, the veteran was 
asystolic.  With the lack of cardiac responsiveness with the 
prolonged resuscitation, it was determined that further 
efforts were not necessary; accordingly, the veteran was 
pronounced dead at 2:58.  

Of record is a medical opinion from a VA cardiologist, dated 
in September 2001.  Following a review of the claims folder, 
the specialist concluded that it was less likely than not 
that the veteran's PTSD caused or aggravated his 
pulmonary embolism, which was the cause of death.  

At her personal hearing in October 2002, the appellant 
contended that the veteran's mental condition contributed 
significantly to the cause of his death.  She maintained that 
the veteran was mentally unstable and he had so many problems 
that he refused adequate medical care at the time of his 
incarceration.  The appellant offered testimony pertaining to 
the symptoms that the veteran experienced as a result of his 
PTSD; she indicated that he used to experience nightmares 
that would cause him to speak a foreign language and run out 
of the house shaking and sweating.  She also reported that he 
occasionally had very violent outbreaks; for example, she 
pointed out that the veteran was incarcerated after he was 
convicted of holding an attorney and several others hostage.  
The appellant related that it was during the veteran's period 
of incarceration that he developed a pulmonary embolism.  


III.  Legal analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2002).

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Furthermore, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2002).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  



In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

As noted above, the veteran died in August 1999, and the 
immediate cause of death was pulmonary embolism.  Also listed 
as other significant conditions contributing to his death, 
but not resulting in the underlying cause of death, were an 
old myocardial infarction (heart attack) due to coronary 
artery disease.  Therefore, the first question that must be 
answered is whether the cause of his death, pulmonary 
embolism and coronary artery disease, should be service 
connected.  Based on the medical and other evidence of 
record, they cannot be because they were unrelated to his 
service in the military.

There was no evidence of lung disease or coronary artery 
disease during service or even for many years after service.  
Coronary artery disease was first diagnosed in 1988, more 
than two decades after the veteran's discharge from active 
duty.  And the pulmonary embolism was not initially diagnosed 
until still more recently, immediately prior to his death in 
August 1999.  But in addition to the absence of any 
indication of lung disease and/or coronary artery disease 
during service, or for many ensuing years, the pertinent 
evidence of record also does not contain a competent medical 
opinion otherwise causally relating these fatal conditions 
to service.  See 38 C.F.R. § 3.303(d) (2002).  As such, they 
cannot be service connected based on either direct or 
presumptive incurrence in service.  See 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).  

The second question that must be answered is whether a 
service-connected disability (which, here, is PTSD) was 
either a principal or contributory cause of death.  See 38 
C.F.R. § 3.312 (2002).  It was neither.

PTSD was the veteran's only service-connected disability when 
he died, and it had been rated as 10 percent disabling 
effective since December 1994.  According to the medical 
evidence of record, it did not cause his death, contribute to 
it, accelerate it, or otherwise render him materially less 
capable of resisting death.  This was the conclusion of a VA 
cardiologist who submitted a report of his findings in 
September 2001.  He indicated there was no relationship 
whatsoever between the fatal pulmonary embolism and the 
service-connected PTSD, and his opinion is unrefuted.

The appellant very obviously sincerely believes the veteran's 
death was somehow attributable to his service-connected PTSD.  
But there simply is no medical evidence of record 
substantiating her allegation.  And since she is a lay 
person, she simply does not have the necessary medical 
training and/or expertise, herself, to give a probative 
opinion on this determinative issue.  She is only competent 
to report and describe the symptoms she personally observed 
the veteran experiencing, which, unfortunately, is not the 
dispositive issue in her appeal.  So her claim must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER


Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

